FILE COPY

       RE: Case No. 20-0155                 DATE: 1/20/2021
       COA #: 10-14-00392-CV                   TC#: 88611-A
STYLE: WINDSOR v. FLEMING

     Today the Supreme Court of Texas denied the Motion to
Stay Mandate in the above-referenced case.




                       WILLIAM M. WINDSOR
                       * DELIVERED VIA E-MAIL & POSTAL *
                                                 FILE COPY

       RE: Case No. 20-0155                 DATE: 1/20/2021
       COA #: 10-14-00392-CV                   TC#: 88611-A
STYLE: WINDSOR v. FLEMING

     Today the Supreme Court of Texas denied the Motion to
Stay Mandate in the above-referenced case.




                       MS. BARBARA L. HACHENBURG
                       GERMER PLLC
                       AMERICA TOWER
                       2929 ALLEN PARKWAY, SUITE 2900
                       HOUSTON, TX 77019-7100
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 20-0155                 DATE: 1/20/2021
       COA #: 10-14-00392-CV                   TC#: 88611-A
STYLE: WINDSOR v. FLEMING

     Today the Supreme Court of Texas denied the Motion to
Stay Mandate in the above-referenced case.




                       MS. KELLI LYNN SMITH
                       GERMER PLLC
                       P.O. BOX 4915
                       BEAUMONT, TX 77704-4915
                       * DELIVERED VIA E-MAIL *
                                                 FILE COPY

       RE: Case No. 20-0155                 DATE: 1/20/2021
       COA #: 10-14-00392-CV                   TC#: 88611-A
STYLE: WINDSOR v. FLEMING

     Today the Supreme Court of Texas denied the Motion to
Stay Mandate in the above-referenced case.




                       DISTRICT CLERK ELLIS COUNTY
                       ELLIS COUNTY COURT
                       109 S. JACKSON ST., 2ND FLOOR
                       WAXAHACHIE, TX 75165
                       * DELIVERED VIA E-MAIL *
                                                 FILE COPY

       RE: Case No. 20-0155                 DATE: 1/20/2021
       COA #: 10-14-00392-CV                   TC#: 88611-A
STYLE: WINDSOR v. FLEMING

     Today the Supreme Court of Texas denied the Motion to
Stay Mandate in the above-referenced case.




                       MS. NITA WHITENER
                       CLERK, TENTH COURT OF APPEALS
                       MCLENNAN COUNTY COURTHOUSE, RM 415
                       501 WASHINGTON AVENUE
                       WACO, TX 76701
                       * DELIVERED VIA E-MAIL *